Case 5:18-cv-01336 Document 47 Filed 11/06/19 Page 1 of 2 PagelD #: 396

(02/2012)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

AT BECKLEY

KOMATSU FINANCIAL LIMITED
PARTNERSHIP

V.

KIRBY LAND COMPANY, INC. : . APPLICATION FOR POST-JUDGMENT REMEDIES

CIVIL ACTION 5:18-cv-01336 |.

WHEREAS, in a civil action in which judgment was recovered in the United States District
Court for the Southern District of West Virginia, the Plaintiff | hereby requests the
following:

 

 

Certification of Judgment for Registration in Another District
Attached: Certification of Judgment will be prepared by the Clerk's Office.
(| ee ($11.00 per document certified/ 50 per page copied)

 

 

 

 

e | Abstract of Judgment
Attached: [¥] Abstract of Judgment

 

 

Writ of Execution
Attached: ["] Writ of Execution
[ ]USM Process Receipt and Return

 

 

 

 

Abstract of Execution
Attached: [| Abstract of Execution
(_}Copy of previously issued Writ of Execution

 

 

 

 

Suggestion w/Summons on Suggestion
Attached: [_|Suggestion w/summons
[Wotice of Possibility of Exemptions

 

 

 

 

 

 

Suggestee Execution
Attached: (lAfidavit for Suggestee Execution
[_]Suggestee Execution

 

 

Temporary Release re: Suggestee Execution - Exemption
Aitached: [| Temporary Release re:Suggestee Execution ~ Exemption

 

 

Complete Release re: Suggestee Execution
Attached: [(] Complete Release re: Suggestee Execution

 

 

 

Page | of 2

 

 

 
Case 5:18-cv-01336 Document 47 Filed 11/06/19 Page 2 of 2 PagelD #: 397

 

 

Writ of Possession
Attached: Co) writ of Possession
["] USM Process Receipi and Return
["] Copy of unexpired Writ of Execution

 

 

 

 

Writ of Assistance
Attached: [] Writ of Assistance
[_] USM Process Receipt and Return

 

 

 

 

Bill of Costs:
Attached: J Bill of Costs
[] Supporting Documentation

 

 

 

Date: November 6, 2019

 

/s/ Amy L. McLaughlin

 

Attorney

James W. Lane, Jr., Esq. (WVSB #6483)
William J. Hanna, Esq. (WVSB #5518) __

Amy L. McLaughlin, Esq. (WVSB #13232) | gem
Flaherty Sensabaugh Bonasso PLLC “
200 Capitol Street -—
P.O, Box 3843 Se
Charleston, WV 25338 9.

 

Page 2 of 2

 

 
